 


114 HR 1697 IH: Electric Charging And Refueling Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1697 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Ms. Hahn introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and modify the tax credit for electric vehicle recharging property. 
 
 
1.Short titleThis Act may be cited as the Electric Charging And Refueling Act or as the E–Car Act. 2.Extension and modification of credit for electric car recharging property (a)In generalSection 30C of the Internal Revenue Code of 1986 is amended to read as follows: 
 
30C.Electric vehicle charging and refueling property credit 
(a)Credit allowedThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 50 percent of the cost of any qualified electric vehicle recharging or refueling property placed in service by the taxpayer during the taxable year. (b)LimitationThe credit allowed under subsection (a) with respect to all qualified electric vehicle recharging property placed in service by the taxpayer during the taxable year at a location shall not exceed— 
(1)in the case of a property of a character subject to an allowance for depreciation, the greater of— (A)$100,000, or 
(B)$10,000 multiplied by the number of devices placed in service at the location by the taxpayer during the taxable year, and (2)$2,000 in any other case. 
(c)DefinitionsFor purposes of this section— (1)Qualified electric vehicle recharging or refueling propertyThe term qualified electric vehicle recharging property means any property (not including a building) if— 
(A)such property is— (i)of a character subject to the allowance for depreciation, or 
(ii)installed on property which is used as the principal residence (within the meaning of section 121) of the taxpayer, (B)the original use of such property begins with the taxpayer, 
(C)such property is for the recharging or refueling of motor vehicles propelled by electricity, including property providing electricity for plug-in electric drive vehicles and property providing hydrogen for fuel cell electric vehicles, and (D)such property includes related property providing electricity for such recharging or is otherwise necessary for such recharging or refueling property.
(2)DeviceThe term device means an individual item of property, whether a stand-alone item or part of property that includes multiple devices, which functions to recharge one vehicle at a time. (d)Application with other credits (1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)). 
(2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (after the application of paragraph (1))— (A)shall be treated as a credit allowable under subpart A for such taxable year, and
(B)shall not exceed the excess of— (i)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over
(ii)the sum of the credits allowable under subpart A (other than this section and sections 25D and 30D) and section 27 for the taxable year.  (e)Special rulesFor purposes of this section— 
(1)Reduction in basisFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit so allowed (determined without regard to subsection (d)). (2)Property used by tax-exempt entityIn the case of any qualified electric vehicle recharging property the use of which is described in paragraph (3) or (4) of section 50(b) (including use by an Indian tribal government) and which is not subject to a lease, the person who sold such property to the person or entity using such property shall be treated as the taxpayer that placed such property in service, but only if such person clearly discloses to such person or entity in a document the amount of any credit allowable under subsection (a) with respect to such property (determined without regard to subsection (d)). 
(3)Property used outside United States not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179. (4)Election not to take creditNo credit shall be allowed under subsection (a) for any property if the taxpayer elects not to have this section apply to such property. 
(5)Recapture rulesRules similar to the rules of section 179A(e)(4) shall apply. (6)Joint ownership of qualified electric vehicle recharging property (A)In generalAny qualified electric vehicle recharging property shall not fail to be treated as such property solely because such property is placed in service with respect to 2 or more dwelling units. 
(B)Limits applied separatelyIn the case of any qualified electric vehicle recharging property which is placed in service with respect to 2 or more dwelling units, this section (other than this subparagraph) shall be applied separately with respect to the portion of such property attributable to each such dwelling unit.. (b)Conforming amendmentClause (ii) of section 30D(c)(2)(B) of such Code is amended by striking section 25D and inserting sections 25D and 30C. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property placed in service after December 31, 2013. (2)Hydrogen refueling propertyThe amendments made by this subsection shall apply to hydrogen property placed in service after December 31, 2014. 
 
